UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
PATRICK D. SMITH,                                                :
                                                                 :
                            Plaintiff,                           :        ORDER
                                                                 :
         -against-                                               :   18-CV-8545 (PGG)(KNF)
                                                                 :
NEW YORK CITY DEPARTMENT OF                                      :
EDUCATION,                                                       :
                                                                 :
                            Defendant.                           :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         The parties filed a document styled “Stipulation and Oder Regarding Clawback Agreement,”

in which they assert:

         This Order shall be interpreted to provide the maximum protection allowed by Federal
         Rule of Evidence (“FRE”) 502(d), Federal Rule of Civil Procedure (“FRCP”) 26(c), and
         any other applicable law; and shall specifically preclude the application of FRE 502(b)
         to any Clawback Demand and/or Protected Material, as defined herein, requested under
         this Stipulation and Order.

         Docket Entry No. 80.

Neither Rule 26(c) of the Federal Rules of Civil Procedure nor Rule 502(d) of the Federal Rules of

Evidence mention or define the word “clawback,” and the parties do not identify “any other

applicable law” under which they seek “the maximum protection.”

         Any joint application for a protective order pursuant to Fed. R. Civ. P. 26(c), an order

pursuant to Fed. R. Evid. 502(d), or “any other applicable law,” must comply with Local Civil Rule

7.1 of this court and shall be made on or before May 25, 2021. The memorandum of law shall be no

longer than five double-spaced pages without footnotes and shall include caselaw supporting each
request for relief.

Dated: New York, New York   SO ORDERED:
       May 18, 2021




                              2
